Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 01 December 2021. Claims 1, 4, 11, and 19-20 were amended. Claims 1-21 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-21 are rejected under 35 USC § 101
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
process one-dimensional data captured over time with respect to one or more patients, the data processed to normalize the data with respect to a reference; 
transform the processed data into a plurality of graphical representations displayed to visually indicate a change over time in the data while masking the data using the plurality of graphical representations and to cluster the plurality of graphical representations into at least a first block and a second block arranged with respect to an indicator of a criterion, the indicator displayed to provide a reference point to align the plurality of graphical representations to provide a visual comparison of the first block and the second block with respect to the criterion; 
interact with the first and second blocks of graphical representations to extract a data set for processing from at least a subset of the first and second blocks, the data set including at least a portion of the data masked by the plurality of graphical representations.
Therefore, the claim as a whole is directed to “collecting and analyzing data”, which is an abstract idea because it is a mental process. “Collecting and analyzing data” is considered to be a mental process because it is a concept capable of being performed in the human mind (including an observation, evaluation, judgment, opinion) with the aid of pen or paper (See MPEP 2106.04(a)(2)(III), a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)). The present claims recite the collection and normalization of data, extracting parts of that data for analysis and displaying results of the collection and normalization (in the form of graphs recited at a high level of generality).

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s):
a data processor;
a visualization processor;
an interface builder to construct a graphical user interface to display the at least first and second blocks of graphical representations; and
an interaction processor;
The additional elements of the various processors and the interface builder, as well as the graphical user interface used to display the graphs, amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (individually and in 

Dependent claims 2-3 and 6-8 merely further limit the abstract idea of claim 1 discussed above and are thereby considered to be ineligible.
Dependent claims 4-5 and 9-10 further recite additional elements that merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Examiner notes that this characterization applies to the general recitation of an “artificial intelligence model” in claim 4 because the artificial intelligence is recited at such a high level of generality. These additional elements are not enough to integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception. Accordingly, claims 4-5 and 9-10 are ineligible.
Claims 11-21 are parallel in nature to claims 1-10. Accordingly claims 11-21 are rejected as being directed towards ineligible subject matter based upon the same analysis above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wynden et al.  (W.O. 2013/036677), hereinafter “Wynden”, in view of Oliveira (U.S. 2019/0371475), hereinafter “Oliveira”.
Regarding claim 1, Wynden discloses a time series data visualization apparatus comprising:
a data processor to process one-dimensional data captured over time with respect to one or more patients (See Wynden [0028] the system includes a Signal Archiving and Computation System (SACS) that is configured to collect and store signal data from one or more sensors (e.g., a physiological sensor, such as a blood pressure monitor, heart , the data processed to normalize the data with respect to a reference (See Wynden [0070] the system includes an engine for traditional signal processing as well as normalization of the data.); 
a visualization processor to transform the processed data into a plurality of graphical representations (See Wynden Figures 10-14 and 16-18; these figures show multiple examples of user interfaces that include visualization of the signal data. [00144] the system includes a web-based visualization tool in order to visualize both the raw signal data as well as the extracted features.)… and to cluster the plurality of graphical representations into at least a first block and a second block (See Wynden Fig. 11; the signal data is clustered into three blocks. See Figures 16-18 the data is clustered into multiple blocks.) arranged with respect to an indicator of a criterion, the indicator displayed to provide a reference point to align the plurality of graphical representations to provide a visual comparison of the first block and the second block with respect to the criterion (See Wynden Fig. 11; the 3 blocks of data are associated with a detected seizure and related timestamp. The waveforms are centered on the timestamp, amounting to an alignment of the graphical representations according to that indicator of a time stamp. This is understood to include an “indicator of a criterion.”); 
an interface builder to construct a graphical user interface to display the at least first and second blocks of graphical representations in conjunction with the indicator (See ; and 
an interaction processor to facilitate interaction, via the graphical user interface, with the first and second blocks of graphical representations (See Wynden [00145] “A user may specify which signals they want to plot, both raw signals as well as derived signals from feature extraction algorithms, along with the time period of interest.” This is understood to mean that the user can select, using the graphical user interface, which data to extract and plot (i.e. “extract a dataset for processing”).) to extract a data set for processing from at least a subset of the first and second blocks (See Wynden [0074] and [0075] the system includes a feature extraction engine that apply “one or more algorithms that operate on the input signal and return a derived set of data or a derived signal.” The extracted data can be processed in many different ways, disclosed in these and the following paragraphs.).
Wynden does not disclose:
the plurality of graphical representations displayed to visually indicate a change over time in the data while masking the data using the plurality of graphical representations…;
the data set including at least a portion of the data masked by the plurality of graphical representations.
Oliveira teaches:
the plurality of graphical representations displayed to visually indicate a change over time in the data while masking the data using the plurality of graphical representations… ;
the data set including at least a portion of the data masked by the plurality of graphical representations (See Oliveira Figs. 2 and [0044] the masked data includes the ECG readings and other data.).
The system of Oliveira is applicable to the disclosure of Wynden as they both share characteristics and capabilities, namely, they are directed to graphically representing patient data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wynden to include patient timelines that mask some data as taught by Oliveira. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wynden in order to be able to view underlying data records from visual timelines (see Oliveira [0009]).

Regarding claim 2, Wynden in view of Oliveira discloses the apparatus of claim 1 as discussed above. Wynden further discloses an apparatus, wherein:
each graphical representation is displayed as a bar using at least one of a color, a pattern, a texture, or a gradient (See Wynden Figures 10-14 and 16-18; these figures show multiple graphical representations in “bars” (i.e. a rectangular shape) and include different patterns (i.e. the waveforms of each signal is its own unique pattern).).

Regarding claim 3, Wynden in view of Oliveira discloses the apparatus of claim 1 as discussed above. Wynden further discloses an apparatus, wherein:
the one-dimensional data is to be captured from at least one of a sensor monitoring a physiological signal of the patient or a medical device operating with respect to a patient (See Wynden [0028] the system includes a Signal Archiving and Computation System (SACS) that is configured to collect and store signal data from one or more sensors (e.g., a physiological sensor, such as a blood pressure monitor, heart rate monitor, EEG, EKG, etc.).).

Regarding claim 4, Wynden in view of Oliveira discloses the apparatus of claim 1 as discussed above. Wynden further discloses an apparatus, wherein:
the interaction to extract the data set for processing is to include selecting at least a subset of the first and second blocks for at least one of training, testing, or validation of an artificial intelligence model, the artificial intelligence model, once at least one of trained, tested or validated, to be used to convert data into one or more of the plurality of graphical representations using the visualization processor (See Wynden [0077]-[0082] the data in the system can be used as part of a machine learning analysis. [00108] the system can include training data from machine learning algorithms. Fig. 11; the signal data is clustered into three blocks. See Figures 16-18 the data is clustered into multiple blocks. As discussed above, the system converts the data into graphical representations.).

Regarding claim 5, Wynden in view of Oliveira discloses the apparatus of claim 1 as discussed above. Wynden further discloses an apparatus, wherein:
selection of the first block is to trigger display of a single patient view including one or more waveform signals associated with the first block (See Wynden Fig. 11 (text above the figure); clicking on a particular segment brings you to a display centered on a particular term (i.e. detected event).).

Regarding claim 6, Wynden in view of Oliveira discloses the apparatus of claim 1 as discussed above. Wynden further discloses an apparatus, wherein:
the processing of the extracted data set is to include analyzing a pattern of data for one or more patients associated with the extracted data set (See Wynden [0037] the system can include algorithms for pattern detection and classification.).

Regarding claim 7, Wynden in view of Oliveira discloses the apparatus of claim 1 as discussed above. Wynden further discloses an apparatus, wherein:
the indicator of the criterion includes a visual indication of an event (See Wynden Fig. 11; the 3 blocks of data are associated with a detected seizure and related timestamp. The detected seizure and associated time stamp are understood to be “an event.”), and wherein the first block and the second block represent at least one of a) two occurrences of the event for one patient or b) one occurrence of the event for two patients (See Wynden Fig. 11; the three blocks are different physiological parameters .

Regarding claim 8, Wynden in view of Oliveira discloses the apparatus of claim 1 as discussed above. Wynden further discloses an apparatus, wherein:
the indicator is a first indicator and the criterion is a first criterion, and wherein the first block and the second block arranged with respect to the first indicator of the first criterion form a first tree representation (See Wynden Fig. 13; three columns for three different events (“timestamp/text”) in the same waveform data. The blocks are stacked on top of each other, with a focus on different timestamps (indicators of criterions). The first column is understood to be arranged based on a first indicator of a first criterion (the first timestamp). Examiner notes that the element “tree representation” is being interpreted based on [0098] of Applicant’s originally filed specification. There it states that the “tree” is formed by stacking different patient data sets. In Wyden Fig. 13, it shows the waveform blocks stacked according to the timestamped events.), 
the first tree displayed via the graphical user interface with a second tree, the second tree including the first block and the second block arranged with respect to a second indicator of a second criterion (See Wynden Fig. 13; three columns for three different events (“timestamp/text”) in the same waveform data. The blocks are stacked on top of each other, with a focus on different timestamps (indicators of criterions). The second column is understood to be arranged based on a second indicator of a second criterion (the second timestamp). Examiner notes that the element “tree representation” is being .

Regarding Claim 9, Wynden in view of Oliveira discloses the apparatus of claim 1 as discussed above. Wynden further discloses an apparatus, wherein: 
wherein the interaction processor is to facilitate interaction with the single-patient view to trigger display of the first block from the single-patient view via the graphical user interface (See Wyden Fig. 11 (text above the figure); clicking on a particular segment brings you to a display centered on a particular term (i.e. detected event). This includes selecting one of the blocks.) and to facilitate selection of a first graphical representation within the first block to display, via the graphical user interface, the one-dimensional data associated with the first graphical representation (See Wyden Fig. 11 (text above the figure); clicking on a particular segment brings you to a display centered on a particular term (i.e. detected event). This display includes the waveforms, and the waveforms are a one-dimensional time series. Therefore, the system displays “the one dimensional data associated with the first graphical representation.”).
Wynden does not disclose: 
the interface builder is to build a multi-patient view to be displayed via the graphical user interface, wherein the interaction processor is to facilitate selection of a patient within the multi-patient view to trigger a single-patient view displayed by the interface builder via the graphical user interface.
Oliveira teaches:
the interface builder is to build a multi-patient view to be displayed via the graphical user interface (See Oliveira [0009] multiple timelines of multiple subjects. This is understood to be a multi-patient view.), wherein the interaction processor is to facilitate selection of a patient within the multi-patient view to trigger a single-patient view displayed by the interface builder via the graphical user interface (See Oliveira Fig. 2 and [0044] the user can select a graphical element to display additional information (such as ECG readings or other data underlying the respective medical event). This is understood to be a single-patient view.). 
The system of Oliveira is applicable to the disclosure of Wynden as they both share characteristics and capabilities, namely, they are directed to graphically representing patient data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wynden to include a multi-patient view as taught by Oliveira. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wynden in order to be able to view similar subjects, e.g., a patient cohort (see Oliveira [0009]).

Regarding claim 10
wherein the interaction processor is to facilitate selection of the first block via the graphical user interface to trigger display, by the interface builder via the graphical user interface, of a single-patient view including one- dimensional data associated with the first block (See Wyden Fig. 11 (text above the figure); clicking on a particular segment brings you to a display centered on a particular term (i.e. detected event). This display includes the waveforms, and the waveforms are a one-dimensional time series. Therefore, the system displays “the one dimensional data associated with the first graphical representation.”).
Wynden does not disclose: 
the interaction processor is to facilitate selection of a patient within a multi-patient interface view to trigger display of the first block via the graphical user interface by the interface builder.
Oliveira teaches:
the interaction processor is to facilitate selection of a patient within a multi-patient interface view to trigger display of the first block via the graphical user interface by the interface builder (See Oliveira [0009] multiple timelines of multiple subjects. This is understood to be a multi-patient view. See Oliveira Fig. 2 and [0044] the user can select a graphical element to display additional information (such as ECG readings or other data underlying the respective medical event). This is understood to be a single-patient view.). 
The system of Oliveira is applicable to the disclosure of Wynden as they both share characteristics and capabilities, namely, they are directed to graphically representing patient 

Regarding claim 11, Wynden in view of Oliveira discloses the time series data visualization apparatus of claim 1. Claim 11 recites at least one tangible computer-readable storage medium comprising instructions that, when executed, cause at least one processor to at least perform substantially the same method performed by the apparatus of claim 1. Therefore, Wynden in view of Oliveira discloses and teaches the computer readable storage medium of claim 11, based on the same analysis as claim 1.

Regarding claim 12, Wynden in view of Oliveira discloses the medium of claim 11 as discussed above. Wynden further discloses a medium, wherein:
the instructions, when executed, cause the at least one processor to display each graphical representation as a bar using at least one of a color, a pattern, a texture, or a gradient (See Wynden Figures 10-14 and 16-18; these figures show multiple graphical representations in “bars” (i.e. a rectangular shape) and include different patterns (i.e. the waveforms of each signal is its own unique pattern).).

Regarding claim 13, Wynden in view of Oliveira discloses the medium of claim 11 as discussed above. Wynden further discloses a medium, wherein:
the one- dimensional data is to be captured from at least one of a sensor monitoring a physiological signal of the patient or a medical device operating with respect to a patient (See Wynden [0028] the system includes a Signal Archiving and Computation System (SACS) that is configured to collect and store signal data from one or more sensors (e.g., a physiological sensor, such as a blood pressure monitor, heart rate monitor, EEG, EKG, etc.).).

Regarding claim 14, Wynden in view of Oliveira discloses the medium of claim 13 as discussed above. Wynden further discloses a medium, wherein:
the interaction to extract the data set for processing is to include selecting at least a subset of the first and second blocks for at least one of training, testing, or validation of an artificial intelligence model (See Wynden [0077]-[0082] the data in the system can be used as part of a machine learning analysis. [00108] the system can include training data from machine learning algorithms.).

Regarding claim 15, Wynden in view of Oliveira discloses the medium of claim 11 as discussed above. Wynden further discloses a medium, wherein:
the instructions, when executed, cause the processor, in response to selection of the first block, to trigger display of a single patient view including one or more waveform signals associated with the first block (See Wyden Fig. 11 (text above the figure); clicking .

Regarding claim 16, Wynden in view of Oliveira discloses the medium of claim 11 as discussed above. Wynden further discloses a medium, wherein:
the processing of the extracted data set is to include analyzing a pattern of data for one or more patients associated with the extracted data set (See Wynden [0037] the system can include algorithms for pattern detection and classification.).

Regarding claim 17, Wynden in view of Oliveira discloses the medium of claim 11 as discussed above. Wynden further discloses a medium, wherein:
the indicator of the criterion includes a visual indication of an event (See Wynden Fig. 11; the 3 blocks of data are associated with a detected seizure and related timestamp. The detected seizure and associated time stamp are understood to be “an event.”), and wherein the first block and the second block represent at least one of a) two occurrences of the event for one patient or b) one occurrence of the event for two patients (See Wyden Fig. 11; the three blocks are different physiological parameters (waveforms) set around the time of the detected event (i.e. the seizure). This therefore includes two occurrences of the event for one patient (one for each waveform).).

Regarding claim 18
the indicator is a first indicator and the criterion is a first criterion, and wherein the instructions, when executed, cause the at least one processor to arrange the first block and the second block with respect to a first indicator of the first criterion to form a first tree representation (See Wynden Fig. 13; three columns for three different events (“timestamp/text”) in the same waveform data. The blocks are stacked on top of each other, with a focus on different timestamps (indicators of criterions). The first column is understood to be arranged based on a first indicator of a first criterion (the first timestamp). Examiner notes that the element “tree representation” is being interpreted based on [0098] of Applicant’s originally filed specification. There it states that the “tree” is formed by stacking different patient data sets. In Wyden Fig. 13, it shows the waveform blocks stacked according to the timestamped events.), 
the first tree to be displayed via the graphical user interface with a second tree, the second tree including the first block and the second block arranged with respect to a second indicator of a second criterion (See Wynden Fig. 13; three columns for three different events (“timestamp/text”) in the same waveform data. The blocks are stacked on top of each other, with a focus on different timestamps (indicators of criterions). The second column is understood to be arranged based on a second indicator of a second criterion (the second timestamp). Examiner notes that the element “tree representation” is being interpreted based on [0098] of Applicant’s originally filed specification. There it states that the “tree” is formed by stacking different patient data sets. In Wyden Fig. 13, it shows the waveform blocks stacked according to the timestamped events and there are multiple stacks.).

Regarding claim 19, Wynden in view of Oliveira discloses the medium of claim 11 as discussed above. Wynden further discloses a medium, wherein:
the instructions, when executed, cause the at least one processor to: displaying, based on selection of the first block, the first block via the graphical user interface (See Wyden Fig. 11 (text above the figure); clicking on a particular segment brings you to a display centered on a particular term (i.e. detected event).); and displaying, based on selection of the first block via the graphical user interface, a single- patient view including one-dimensional data associated with the first block (See Wyden Fig. 11 (text above the figure); clicking on a particular segment brings you to a display centered on a particular term (i.e. detected event). This display includes the waveforms, and the waveforms are a one-dimensional time series. Therefore, the system displays “the one dimensional data associated with the first block.”).

Regarding claim 20, Wynden in view of Oliveira discloses the time series data visualization apparatus of claim 1. Claim 20 recites a computer-implemented method for medical machine time-series event data processing and visualization, the method comprising substantially the same method performed by the apparatus of claim 1. Therefore, Wynden in view of Oliveira discloses and teaches the method of claim 20, based on the same analysis as claim 1.

Regarding claim 21, Wynden in view of Oliveira discloses the method of claim 20 as discussed above. Wynden further discloses a method, comprising:
displaying, based on selection of the first block, the first block via the graphical user interface (See Wyden Fig. 11 (text above the figure); clicking on a particular segment brings you to a display centered on a particular term (i.e. detected event).); and 
displaying, based on selection of the first block via the graphical user interface, a single- patient view including one-dimensional data associated with the first block (See Wyden Fig. 11 (text above the figure); clicking on a particular segment brings you to a display centered on a particular term (i.e. detected event). This display includes the waveforms, and the waveforms are a one-dimensional time series. Therefore, the system displays “the one dimensional data associated with the first block.”).

Response to Arguments
Applicant's arguments filed 01 December 2021 have been fully considered but they are not persuasive. First, applicant argues that the claims are directed towards an improvement to the functioning of a computer GUI, similar to Example 37 and the Trading Technologies opinion from the federal circuit (see Applicant Remarks pages 11-13). This is not persuasive because the claims do not recite an improvement to the functioning of a computer, but merely recites the use of a computer to collect, analyze, and display data, which is given as an example of ineligible subject matter in the MPEP (see MPEP 2106.04(a)(2)(III)). There is nothing more recited in the claims other than general purpose computer hardware and functions. Therefore, the claims are directed to ineligible subject matter.  
Second, Applicant argues that the inclusion of an “artificial intelligence model” is enough to make the claims eligible subject matter. However, the use of artificial intelligence in the dependent claims is recited at such a high level of generality as to amount to reciting the use of general computer functions to perform the abstract idea, which is not enough to amount to significantly more than the judicial exception (see MPEP 2106.05(f)). There must be something more than just the general recitation of the use of artificial intelligence for the artificial intelligence to amount to more than the mere use of a computer to perform the abstract idea. Therefore, the claims 4 and 14 (which recite the use of artificial intelligence) are rejected as being directed to ineligible subject matter   

Applicant’s arguments, filed 01 December 2021, with respect to the rejection(s) of the claims under 35 U.S.C. 102 have been fully considered. The argument that the Wynden .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619